UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35362 TRIPADVISOR, INC. (Exact name of registrant as specified in its charter) Delaware 80-0743202 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 1st Avenue Needham, MA 02494 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (781) 800-5000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox Class OutstandingSharesatJuly 29,2016 Common Stock, $0.001par value per share 132,857,694shares ClassB common stock, $0.001par value per share 12,799,999shares TripAdvisor, Inc. Form 10-Q For the Quarter Ended June 30, 2016 Table of Contents Page Part I—Financial Information Item1. Financial Statements Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2016 and 2015 3 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2016 and 2015 4 Unaudited Condensed Consolidated Balance Sheets at June 30, 2016 and December31, 2015 5 Unaudited Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2016 6 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2016 and 2015 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures about Market Risk 37 Item4. Controls and Procedures 37 Part II—Other Information Item1. Legal Proceedings 37 Item1A. Risk Factors 38 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 53 Item4. Mine Safety Disclosures 53 Item 5. Other Information 53 Item6. Exhibits 54 Signature 55 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements TRIPADVISOR, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in millions, except per share amounts) Three months ended June30, Six months ended June30, Revenue $ Costs and expenses: Cost of revenue (1) 20 16 36 29 Selling and marketing (2) Technology and content (2) 62 50 99 General and administrative (2) 34 44 72 77 Depreciation 17 15 33 28 Amortization of intangible assets 8 9 15 16 Total costs and expenses: Operating income 48 79 90 Other income (expense): Interest expense (3 ) (2 ) (6 ) (4 ) Interest income and other, net - 5 - 3 Total other income (expense), net (3 ) 3 (6 ) (1 ) Income before income taxes 45 82 84 Provision for income taxes ) Net income $ 34 $ 58 $ 62 $ Earnings per share attributable to common stockholders (Note 4): Basic $ Diluted $ Weighted average common shares outstanding (Note 4): Basic Diluted (1) Excludes amortization as follows: Amortization of acquired technology included in amortization of intangible assets $ 1 $ 3 $ 3 $ 5 Amortization of website development costs included in depreciation 11 10 21 19 $ 12 $ 13 $ 24 $ 24 (2) Includes stock-based compensation expense as follows: Selling and marketing $ 5 $ 4 $ 10 $ 8 Technology and content $ 10 $ 7 $ 20 $ 13 General and administrative $ 7 $ 7 $ 12 $ 13 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 TRIPADVISOR, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in millions) Three months ended Six months ended June30, June30, Net income $ 34 $ 58 $ 62 $ Other comprehensive income (loss): Foreign currency translation adjustments (1) (8 ) 9 1 ) Total other comprehensive income (loss) (8 ) 9 1 ) Comprehensive income $ 26 $ 67 $ 63 $ (1) Foreign currency translation adjustments exclude income taxes due to our practice and intention to indefinitely reinvest the earnings of our foreign subsidiaries in those operations.
